Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is a continuation of application 16/621,211 issued 12/08/2020 as patent 10,859,662.   
Pending claims 1-6, 8, 11, 14, 16, 18, 21, 22, 24, 29, 32, 34 and 46 are allowed.
Following are the examiner's reasons for allowance: 
The claims are allowed for reasons similar to those outlined for the related parent application noted above.  Applicants have amended the independent claims to further distinguish the invention from the prior art by specifying that a tag associated with a respective object is a first tag that determines a second tag context using a broadcast message transmitted by a second tag associated with a second object, determines a mutual context using the second tag context and a first tag context and, identifies a trigger event if the mutual context breaches the mutual context restrictions. 
A terminal disclaimer (TD) has been filed and was approved on 07/19/2022.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643